DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 60.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim states “an evaporative fuel treatment device that has a supply passage through which evaporative fuel gas containing evaporative fuel produced in the fuel tank is supplied to the intake pipe in such a manner as to branch off into a first purge passage and a second purge passage that are connected to the intake pipe downstream of the throttle valve”.  This limitation is indefinite because the second purge passage is not connected downstream of the throttle valve.  The second purge passage is defined as element 63 in the specification and it is connected to elements 67 and 69, a check valve and an ejector, neither of which is downstream of the throttle valve 26.  For the purposes of examination, it will be assumed that the applicant only intended to claim that the first purge passage is connected to the intake valve downstream of the throttle valve and that the second purge passaged is connected to the ejector which has an output upstream of the throttle valve.  Appropriate correction is required to convey applicants intended meaning within the limits of the original specification and drawings.  

Regarding claim 1, the claim states “and a first response delay in flow of the evaporative fuel gas through a route extending from the purge control valve to the throttle downstream portion via the second purge passage” after stating that “the control device estimates a first arrival flow rate… based on a valve passage flow rate…”  It is unclear if the first response delay in flow is estimated by the control device or if it is a second element that the first arrival flow rate is based on.  The presence of punctuation in the limitation adds to the indefiniteness of the limitation.  For the purposes of examination, it will be assumed that the control device is estimating the first response delay in flow in claim 1.  Appropriate correction is required to convey applicants intended meaning.

Regarding claim 2, the claim states “and the valve passage flow rate” after stating “the control device estimates a second passage flow rate… based on a relationship between a post-throttle pressure that is a pressure in the throttle downstream portion and an ejector pressure that is a pressure at the suction port of the ejector”.  It is unclear if the valve passage flow rate is estimated by the control device of if the second passage flow rate is also based on the valve passage flow rate.  The presence of punctuation in the limitation adds to the indefiniteness of the limitation.  For the purposes of examination, it will be assumed that the control device bases its estimates on the valve passage flow rate in claim 2 since it bases its estimates on that variable in claim 1.  Appropriate correction is required to convey applicants intended meaning.

Regarding claim 4, the claim states “and a second response delay in flow of the evaporative fuel gas through a route extending from the purge control valve to the throttle downstream portion via the first purge passage” after stating that “the control device estimates a second arrival flow rate… based on the valve passage flow rate…”  It is unclear if the second response delay in flow is estimated by the control device or if it is a second element that the second arrival flow rate is based on.  The presence of punctuation in the limitation adds to the indefiniteness of the limitation.  For the purposes of examination, it will be assumed that the control device is estimating the second response delay in flow in claim 4.  Appropriate correction is required to convey applicants intended meaning.

Regarding claim 5, the claim states “and the valve passage flow rate” after stating “the control device estimates a first passage flow rate… based on a relationship between a post-throttle pressure that is a pressure in the throttle downstream portion and an ejector pressure that is a pressure at the suction port of the ejector”.  It is unclear if the valve passage flow rate is estimated by the control device or if the first passage flow rate is also based on the valve passage flow rate.  The presence of punctuation in the limitation adds to the indefiniteness of the limitation.  For the purposes of examination, it will be assumed that the control device bases its estimates on the valve passage flow rate in claim 5 since it bases its estimates on that variable in claim 1.  Appropriate correction is required to convey applicants intended meaning.

Regarding claim 6, the claim states “and a third response delay in flow of the evaporative fuel gas through a route extending from the purge control valve to the combustion chamber via the first purge passage” after stating that “the control device estimates a third arrival flow rate… based on the valve passage flow rate…”  It is unclear if the third response delay in flow is estimated by the control device or if it is a second element that the third arrival flow rate is based on.  The presence of punctuation in the limitation adds to the indefiniteness of the limitation.  For the purposes of examination, it will be assumed that the control device is estimating the third response delay in flow in claim 6.  Appropriate correction is required to convey applicants intended meaning.

Regarding claim 6, the claim states “and a fourth response delay in flow of the evaporative fuel gas through a route extending from the purge control valve to the combustion chamber via the second purge passage” after stating that “the control device estimates a fourth arrival flow rate… based on the valve passage flow rate…”  It is unclear if the fourth response delay in flow is estimated by the control device or if it is a second element that the fourth arrival flow rate is based on.  The presence of punctuation in the limitation adds to the indefiniteness of the limitation.  For the purposes of examination, it will be assumed that the control device is estimating the fourth response delay in flow in claim 6.  Appropriate correction is required to convey applicants intended meaning.

Regarding claim 7, the claim states “and the valve passage flow rate” after stating “the control device estimates a first passage flow rate and a second passage flow rate… based on a relationship between a post-throttle pressure that is a pressure in the throttle downstream portion and an ejector pressure that is a pressure at the suction port of the ejector”.  It is unclear if the valve passage flow rate is estimated by the control device of if the first and second passage flow rates are also based on the valve passage flow rate.  The presence of punctuation in the limitation adds to the indefiniteness of the limitation.  For the purposes of examination, it will be assumed that the control device bases its estimates on the valve passage flow rate in claim 7 since it bases its estimates on that variable in claim 1.  Appropriate correction is required to convey applicants intended meaning.

Regarding claims 2, 5, and 7, the claims state “when the evaporative fuel gas that has passed through the purge control valve flows through the first purge passage and the second purge passage”.  This is unclear for two reasons.  First it is unclear because the first purge passage and the second purge passage are in parallel, and not series, so gas can only pass through one passage or the other.  This leads to the second indefinite interpretation which is if applicant means that some gas passes through the first purge passage, but not the second, and some gas flows through the second purge passage, but not the first, then the gas either passes through the first or second purge passage, which would allow one of the passages to be shut and still meet this interpretation.  However, as claimed, neither purge passage can be blocked, meaning this interpretation is also indefinite.  For the purposes of examination, it will be assumed that this limitation intends to read “when a non-zero portion of the evaporative fuel gas that has passed through the purge control valve flows through the first purge passage at the same time as the remaining non-zero portion of the evaporative fuel gas that has passed through the purge control valve flows through the second purge passage”.  This wording is not intended to be proposed claim language that has support in the specification; it is just the examiner’s interpretation.  Appropriate correction is required to convey applicants intended meaning.

Claims 3 and 8 are rejected based on their dependence on a rejected claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Surnilla et al. (PG Pub 2014/0257672) in view of Okawa et a l. (USPN 5,476,081).

Regarding claim 1, Surnilla teaches an engine apparatus comprising:
an engine (figure 1, element 10) that has a throttle valve (figure 1, element 20) arranged in an intake pipe (figure 1, element 22), and that outputs motive power through explosive combustion in a combustion chamber (figure 1, element 30; paragraph 13) through use of fuel supplied from a fuel tank (figure 1, element 80);
a supercharger (paragraph 16) that has a compressor (figure 1, element 52) arranged upstream of the throttle valve in the intake pipe (paragraphs 19-20);
an evaporative fuel treatment device (figure 1, element 82) that has a supply passage (figure 1, passage between 80 and 82) through which evaporative fuel gas containing evaporative fuel produced in the fuel tank is supplied to the intake pipe (paragraph 21) in such a manner as to branch off into a first purge passage (figure 1, element 74) and a second purge passage (figure 1, element 76) that are connected to the intake pipe downstream of the throttle valve (figure 1, element 74 connects to 22; paragraphs 22 and 23), an ejector (figure 1, element 36) having an intake port that is connected to a recirculation passage extending from the intake pipe between the compressor and the throttle valve (figure 1, the intake port of 36 is connected downstream of element 52; paragraph 23), an exhaust port that is connected to the intake pipe upstream of the compressor (figure 1, the exhaust port of 36 is connected upstream of element 52; paragraph 23), and a suction port that is connected to the second purge passage (figure 1, the suction port of 36 is connected to purge passage 76), and a purge control valve provided in the supply passage (figure 1, element 83; paragraphs 23 and 24); and
a control device (figure 1, element 14 and 12), wherein the control device estimates a first arrival flow rate that is a flow rate of the evaporative fuel gas that has arrived in a throttle downstream portion located downstream of the throttle valve in the intake pipe, via the second purge passage, after passing through the purge control valve (paragraphs 26, 30, and 34-37), based on a valve passage flow rate that is a flow rate of the evaporative fuel gas that has passed through the purge control valve (paragraphs 26, 30, and 34-37).  

Surnilla is silent as to the control device estimating a first response delay in flow of the evaporative fuel gas through a route extending from the purge control valve to the throttle downstream portion via the second purge passage.

Okawa teaches a control device estimating a first response delay in flow of the evaporative fuel gas through a route extending from the purge control valve to the throttle downstream portion via the second purge passage (column 7, line 63-column 8, line 8).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the controller of Surnilla to calculate the fuel flow time, or response delay, of Okawa since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, Okawa uses the speed to the engine to calculate the response delay and Surnilla adjusts throttle opening, which is directly related to engine speed, to perform the methods (see paragraphs 20 and 45).  Therefore, calculating the response delay would improve the method of Surnilla and yield predictable results.  

Regarding claim 2, Surnilla teaches the engine apparatus according to claim 1, wherein the control device estimates a second passage flow rate that is a flow rate of the evaporative fuel gas flowing through the second purge passage after passing through the purge control valve (paragraphs 26, 30, and 34-37), based on a relationship between a post-throttle pressure that is a pressure in the throttle downstream portion (figure 1, element 24) and an ejector pressure that is a pressure at the suction port of the ejector (paragraph 4; figure 2, element 200, specifically the y-axis), and the valve passage flow rate (paragraph 26; figure 2, element 202, specifically the y-axis), and 
estimates the first arrival flow rate based on the second passage flow rate and the first response delay, when the evaporative fuel gas that has passed through the purge control valve flows through the first purge passage and the second purge passage (paragraphs 38 and 45-52; figure 4, step 420). 

Regarding claim 3, Surnilla teaches the engine apparatus according to claim 1, wherein the control device estimates a second arrival flow rate that is a flow rate of the evaporative fuel gas that has arrived in the throttle downstream portion via the first purge passage after passing through the purge control valve, based on the valve passage flow rate, without taking a response delay in flow of the evaporative fuel gas into account (paragraph 38-39 and 49; figure 4, step 414).

Regarding claim 5, Surnilla teaches the engine apparatus according to claim 3, wherein the control device estimates a first passage flow rate that is a flow rate of the evaporative fuel gas flowing through the first purge passage after passing through the purge control valve (paragraph 49; figure 4, step 414), based on a relationship between a post-throttle pressure that is a pressure in the throttle downstream portion (figure 1, element 24) and an ejector pressure that is a pressure at the suction port of the ejector (paragraph 4; figure 2, element 200, specifically the y-axis), and the valve passage flow rate (paragraphs 26, 30, and 34-38), and estimates the second arrival flow rate based on the first passage flow rate, when the evaporative fuel gas that has passed through the purge control valve flows through the first purge passage and the second purge passage (paragraphs 38 and 45-52; figure 4, step 414).

Regarding claim 8, Surnilla teaches the engine apparatus according to claim 2, wherein the control device estimates that the evaporative fuel gas that has passed through the purge control valve flows through the first purge passage and the second purge passage, when the post-throttle pressure and the ejector pressure are negative pressures (paragraph 38: “Purge gases may flow in flow path A, in addition to flow path B, when MAP is less than BP.”).

Allowable Subject Matter
Claims 4, 6, and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: regarding claims 4 and 6, these claims have limitations pertaining to a second response delay or a third and fourth response delay.  Additional response delays are not taught in Okawa and are not found in the prior art of record.

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747               


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747